FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2022

                                      No. 04-22-00009-CV

                          IN THE INTEREST OF D.R.B. AND E.B.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1988-CI-00019
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        Appellee’s brief is currently due no later than October 7, 2022. This deadline reflects the
Court’s granting of Appellee’s first unopposed motion for extension of time, which allowed for a
sixty-day extension. Appellee now files a second unopposed motion for extension of time and
seeks a thirty-day extension.

        We GRANT IN PART the motion. Appellee is ORDERED to file Appellee’s brief no
later than October 21, 2022. Further requests for extension of time will be disfavored absent
extenuating circumstances.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court